FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2008, (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoT (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: 1. an announcement regarding the notice of extraordinary general meeting of the Huaneng Power International, Inc. (the "Registrant"); and 2. an announcement regarding the opinion of the independent financial adviser in respect of the continuing connected transaction of the Registrant; both made by the Registrant on January 17, 2008. Document 1 (a sino foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) Notice of Extraordinary General Meeting Notice is hereby given that an extraordinary general meeting of Huaneng Power International, Inc. (the “Company”) will be held at 9:00 a.m. on 4 March 2008 at the headquarters of the Company at West Wing, Building C, Tianyin Mansion, 2C Fuxingmennan Street, Xicheng District, Beijing, the People’s Republic of China for the purpose of considering and, if thought fit, passing the following ordinary resolution: Ordinary Resolution: 1. To consider and approve the coal purchase and coal transportation framework agreement entered into between the Company and Huaneng Energy & Communications Holding Co., Ltd., the continuing connected transaction as contemplated thereby and the transaction cap for 2008 thereof.(Note 1) By Order of the Board Gu Biquan Company Secretary 17 January 2008 Registered address of the Company: West Wing, Building C, Tianyin Mansion, 2C Fuxingmennan Street, Xicheng District, Beijing 100031, The People’s Republic of China Notes: 1. For definitions and details, please refer to the circular dated 17 January 2008 issued by the Company. 2. Eligibility for attending the Extraordinary General Meeting Holders of the Company’s foreign Shares whose names appear on the HK$ Dividend foreign Shares Register and/or the US$ Dividend foreign Shares Register maintained by Hong Kong Registrars Limited and holders of domestic shares whose names appear on the domestic shares register maintained by the Company at the close of business on 1 February 2008 are eligible to attend the Extraordinary General Meeting. 3. Proxy (i) A member eligible to attend and vote at the Extraordinary General Meeting is entitled to appoint, in written form, one or more proxies to attend and vote on behalf of him. A proxy needs not be a shareholder. (ii) A proxy should be appointed by a written instrument signed by the appointor or its attorney duly authorised in writing. If the form of proxy is signed by the attorney of the appointor, the power of attorney authorising that attorney to sign or other authorisation document(s) shall be notarised. (iii) To be valid, the power of attorney or other authorisation document(s) which have been notarised together with the completed form of proxy must be delivered, in the case of holders of domestic shares, to the Company and, in the case of holders of foreign Shares, to Hong Kong Registrars Limited, not less than 24 hours before the time designated for holding of the Extraordinary General Meeting. (iv) A proxy may exercise the right to vote by a show of hands or by poll. However, if more than one proxy is appointed by a shareholder, such proxies shall only exercise the right to vote by poll. 4.Registration procedures for attending the Extraordinary General Meeting (i) A shareholder or his proxy shall provide proof of identity when attending the meeting. If a shareholder is a legal person, its legal representative or other persons authorised by the board of directors or other governing body of such shareholder may attend the Extraordinary General Meeting by producing a copy of the resolution of the board of directors or other governing body of such shareholder appointing such persons to attend the meeting. (ii) Holders of foreign Shares and domestic shares intending to attend the Extraordinary General Meeting should return the reply slip for attending the Extraordinary General Meeting to the Company on or before 13 February 2008. (iii) Shareholders may send the above reply slip to the Company in person, by post or by fax (Attn: The Securities Department). 5.Closure of Register of Members The register of members of the Company will be closed from 3 February 2008 to 3 March 2008 (both days inclusive). 6.Other Businesses (i) The Extraordinary General Meeting will not last for more than half day. Shareholders who attend shall bear their own travelling and accommodation expenses. (ii) The address of the share registrar for Foreign Shares of the Company, Hong Kong Registrars Limited is at: 1901-5 19/F., Hopewell Centre 183 Queen’s Road East, Hong Kong (iii) The registered address of the Company is at: West Wing, Building C, Tianyin Mansion, 2C Fuxingmennan Street, Xicheng District, Beijing 100031, The People’s Republic of China Telephone No.: (+86)-10-66491999 Facsimile  No.: (+86)-10-66491860 As at the date of this announcement, the directors of the Company are: Li Xiaopeng (Executive Director) Huang Yongda (Non-executive Director) Na Xizhi (Executive Director) Huang Long (Non-executive Director) Wu Dawei (Non-executive Director) Shan Qunying (Non-executive Director) Ding Shida (Non-executive Director) Xu Zujian (Non-executive Director) Liu Shuyuan (Non-executive Director) Qian Zhongwei (Independent Non-executive Director) Xia Donglin (Independent Non-executive Director) Liu Jipeng (Independent Non-executive Director) Wu Yusheng (Independent Non-executive Director) Yu Ning (Independent Non-executive Director) Document 2 THIS CIRCULAR IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION If you are in any doubt as to any aspect of this circular or as to the action to be taken, you should obtain independent professional advice. If you have sold or transferred all your shares in Huaneng Power International, Inc., you should at once hand this circular and where applicable, the form of proxy and reply slip to the purchaser or transferee or to the bank, or a licensed securities dealer or other agent through whom the sale or transfer was effected for transmission to the purchaser or transferee. The Stock Exchange of Hong Kong Limited takes no responsibility for the contents of this circular, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this circular. (a sino foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) CONTINUING CONNECTED TRANSACTION Independent Financial Adviser to the Independent Board Committee and the Independent Shareholders A letter from the board of Directors of Huaneng Power International, Inc. is set out on pages 3 to 8 of this circular. A letter from the Independent Board Committee of Huaneng Power International, Inc. is set out on page 9 of this circular. A letter from DBS containing its advice to the Independent Board Committee and the independent shareholders of Huaneng Power International, Inc. is set out on pages 10 to 14 of this circular. A notice convening the EGM to be held at 9 a.m. on 4 March 2008 at the headquarters of the Company at West Wing, Building C, Tianyin Mansion, 2C Fuxingmennan Street, Xicheng District, Beijing, the People’s Republic of China is set out on pages 20 to 22 of this circular. If you intend to attend the EGM, you should complete and return the reply slip in accordance with the instructions printed thereon as soon as possible. Whether or not you are able to attend, you should complete and return the form of proxy in accordance with the instructions printed thereon and return it to Hong Kong Registrars Limited at Room 1901-5, 19/F, Hopewell Centre, 183 Queen’s Road East, Wanchai, Hong Kong, as soon as possible and in any event by not later than 24 hours before the time appointed for holding such meeting or any adjournment thereof. Completion and return of the form of proxy will not preclude you from attending and voting at the EGM should you so wish. 17 January 2008 CONTENTS Page Definitions 1 Letter from the Board 3 1. Introduction 3 2. Background 4 3. HEC Coal Framework Agreement 5 4. The EGM 7 5. Recommendations 7 6. Other Information 8 Letter from the Independent Board Committee 9 Letter from DBS 10 Appendix — General Information 15 Notice of Extraordinary General Meeting 20 DEFINITIONS In this circular, the following expressions have the following meanings unless the context requires otherwise: “A Shares” domestic tradable shares in the ordinary share capital of the Company with a nominal value of RMB1.00 each, which are listed on the Shanghai Stock Exchange; “ADSs” American Depositary Shares, each representing the ownership of 40 H Shares, which are listed on the New York Stock Exchange Inc.; “associates” has the meaning ascribed to it in the Listing Rules; “Board” the board of Directors of the Company; “Company”, “HPI” Huaneng Power International, Inc., a sino foreign joint stock limited company incorporated in the PRC and the H Shares, ADSs and A Shares of which are listed on the Hong Kong Stock Exchange, the New York Stock Exchange Inc. and the Shanghai Stock Exchange, respectively; “connected persons” has the meaning ascribed to it in the Listing Rules; “DBS” DBS Asia Capital Limited, being the independent financial adviser to the Independent Board Committee and the Independent Shareholders in respect of the HEC Coal Framework Agreement (and the proposed cap), and a licensed corporation for Type 1 (dealing in securities), 4 (advising on securities) and 6 (advising on corporate finance) regulated activities under the SFO; “Director(s)” the director(s) (including independent non-executive directors) of the Company; “EGM” an extraordinary general meeting of the Company to be held for shareholders of the Company on 4 March 2008 to consider and approve HEC Coal Framework Agreement (and the proposed cap); “H Shares” overseas listed foreign shares in the ordinary share capital of the Company with a nominal value of RMB1.00 each, which are listed on the Hong Kong Stock Exchange; “HIPDC” Huaneng International Power Development Corporation; “HEC Coal Framework Agreement” the coal purchase and coal transportation framework agreement dated 3 January 2008 entered into between the Company and Huaneng Energy Communication; “Huaneng Energy Communication” Huaneng Energy & Communications Holding Co., Ltd.; “Hong Kong” the Hong Kong Special Administrative Region of the PRC; “Huaneng Group” China Huaneng Group; “Independent Board Committee” a committee of the Board established for the purpose of considering the terms and the transaction cap of the HEC Coal Framework Agreement, comprising Mr. Qian Zhongwei, Mr. Xia Donglin, Mr. Liu Jipeng, Mr. Wu Yusheng and Mr. Yu Ning, the independent non-executive Directors of the Company; “Independent Shareholders” Shareholders other than Huaneng Group, HIPDC and their respective associates, and who are not involved in, or interested in the transactions contemplated by HEC Coal Framework Agreement; “Listing Rules” the Rules Governing the Listing of Securities on the Hong Kong Stock Exchange; “Latest Practicable Date” 11 January 2008, being the latest practicable date prior to the printing of this circular for ascertaining certain information contained herein; “PRC” the People’s Republic of China; “RMB” Renminbi, the lawful currency of the PRC; “SFO” the Securities and Futures Ordinance (Chapter 571 of the Laws of Hong Kong); “Shareholders” the shareholders of the Company; “Stock Exchange” The Stock Exchange of Hong Kong Limited; “subsidiaries” has the meaning ascribed to it in the Listing Rules. LETTER FROM THE BOARD (a sino foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) Directors: Li Xiaopeng Huang Yongda Na Xizhi Huang Long Wu Dawei Shan Qunying Ding Shida Xu Zujian Liu Shuyuan Legal Address: West Wing, Building C Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing 100031 PRC Independent Non-executive Directors: Qian Zhongwei Xia Donglin Liu Jipeng Wu Yusheng Yu Ning 17 January 2008 To the Shareholders Dear Sir or Madam, CONTINUING CONNECTED TRANSACTION1.
